department of the treasury internal_revenue_service washington d c c h ief c o u n sel date number info release date cc tege eoeg et2 genin-102993-02 uil reference continuing employment exception - sec_3121 dear this letter responds to your written inquiry dated date requesting that we determine whether or not services performed by an employee of the university are exempt from medicare_tax pursuant to the continuing employment exception set forth in internal_revenue_code code sec_3121 as we understand the facts you have provided the employee in question was employed by the university on date laid off on date and reemployed on date currently the employee is still employed by the university during the period between date and date the employee worked for several months with a private employer as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2002_1 2002_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers your request does not conform to the requirements of revproc_2002_1 and therefore does not provide the necessary information to issue a formal opinion applying code sec_3121 to your specific facts however we are pleased to provide you with the following general information regarding the continuing employment exception to medicare_tax which we hope will be helpful taxes under the federal_insurance_contributions_act fica are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment there are two taxes that comprise fica_taxes old-age_survivors_and_disability_insurance_tax oasdi and hospital_insurance_tax old-age_survivors_and_disability_insurance_tax also known as social_security_tax is imposed genin-102993-02 under code sec_3101 and sec_3111 hospital_insurance_tax also known as medicare_tax is imposed by code sec_3101 and sec_3111 section a of the consolidated omnibus budget reconciliation act of pub_l_no 100_stat_313 codified in various sections of u s c amended code sec_3121 in general the amendment applies code sec_3101 and sec_3111 the medicare portion of fica to wages for services rendered after date by newly hired employees of states and political subdivisions previously most employees of states and political_subdivision were not covered under fica as their services were excepted from the term employment by code sec_3121 code sec_3121 provides an exception to code sec_3121 and subjects certain state and local_government employees to medicare taxes under code sec_3121 except in limited circumstances services performed by state and local_government employees hired after date who are not subject_to a agreement are considered employment for medicare_tax purposes in contrast such services in the absence of a agreement continue to be exempt from the oasdi portion of fica under code sec_3121 under code sec_3121 services performed by state or local employees hired on or before date continue to be exempt from medicare taxes if code sec_3121 otherwise applies provided that such employee sec_1 were performing substantial and regular services for the state or political_subdivision employer before date were bona_fide employees of such employer on date had a relationship with such employer that was not based on the avoidance of medicare_tax and had an employment relationship with such employer that was not terminated at any time since date this exception is referred to as the continuing employment exception revrul_86_88 1986_2_cb_172 provides guidelines related to the application of code sec_3121 medicare_tax to wages of newly hired employees of states and political subdivisions the situation presented in q a of this revenue_ruling appears to be applicable to the facts of this matter a state employee who performed regular and a agreement is an agreement between a state or political_subdivision thereof and the secretary of health and human services pursuant to sec_218 of the social_security act u s c sec_418 extending social_security coverage to employees of such state or political_subdivision genin-102993-02 substantial services for remuneration prior to date and whose employment relationship with the state employer was terminated after date was later rehired by the state employer the revenue_ruling determined that the continuing employment exception did not apply to the state employee based on code sec_3121 which is discussed in the above paragraph revrul_86_88 in q a defines termination of employment for purposes of code sec_3121 as a question of fact this determination must be based on the relevant facts and circumstances of the particular situation the revenue_ruling also explains that g reat weight however will be given to the personnel rules of the state employer or political_subdivision employer to determine if an employment relationship has been terminated however revrul_88_36 1988_20_irb_22 which supplements revrul_86_88 provides another example in which an employee’s employment was considered continuing even though the employee was notified that she would be terminated as of the end of date because the school district might not receive sufficient funding the employee continued to be covered under the school district’s health insurance program through date on the same basis as before date in date sufficient funding was provided and the employee began working with the same employer on the same basis as before date the revenue_ruling determined that the employment was continuous ie not terminated as provided in code sec_3121 because the school district received sufficient funding and its personnel policies indicated that the employment relationship continued because the terminated employee retained health_insurance_coverage both revenue rulings indicate that the determination of whether an employment relationship is terminated is based on the facts presented with particular emphasis on the personnel policies of the employer consequently in applying this information to your situation you would determine whether the employment relationship has been terminated in the same manner if you have any additional questions or need further assistance please contact patricia p holdsworth at sincerely lynne a camillo acting branch chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
